DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I, drawn to a method of treating atropy, claimed in claims 1-5, in the reply filed on 12/28/21 is acknowledged. Election was made without traverse of neural stem cell conditioned medium containing neural stem cell derived exosomes. 
After further consideration, the Restriction Requirement between Group I and II and the Species election is withdrawn. The Restriction Requirement between Group I/II and III is maintained. 
Claim 7 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. 
Claims 1-6 are under consideration. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR2018/0131158 (published 12/10/2018, cited on IDS and provided by Applicants).
KR2018/0131158 teaches a cosmetic composition comprising stem cell derived exosomes as an active ingredient (Abstract). In particular, KR2018/0131158 claims the  exosomes are derived from neural stem cells for the treatment of atopic dermatitis (claims 1, 8 and 11). As evidenced by the instant specification, atopic dermatitis meets the limitation of “atopy” (p. 1). KR2018/0131158 claims the composition is a skin lotion and soap (Claim 10), meeting the limitation of “topically applying”. Therefore, KR2018/0131158 anticipated the limitations of claims 1 and 6. 
With respect to claim 2, KR2018/0131158 teaches the exosomes are 30-150 nm in size, meeting the limitation of “50 to 150 nm” (p. 6). MPEP 2131.03 (Anticipation of Ranges [R-11.2013] I. A SPECIFIC EXAMPLE IN THE PRIOR ART WHICH IS WITHIN A CLAIMED RANGE ANTICIPATES THE RANGE) states:  “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In rePetering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original) (Claims to titanium (Ti) alloy with 0.6-0.9% nickel (Ni) and 0.2-0.4% molybdenum (Mo) were held anticipated by a graph in a Russian article on Ti-Mo-Ni alloys because the graph contained an actual data point corresponding to a Ti alloy containing 0.25% Mo and 0.75% Ni and this composition was within the claimed range of compositions.). The specific range of 30-150 nm of KR2018/0131158 is within the claimed range of 50-150 nm and therefore anticipates claim 2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over KR2018/0131158 in view of KR2015/0004822 (cited on IDS and provided by Applicant).  Please note that a complete google translation of KR2015/0004822 is provided herein.  
The teachings of KR2018/0131158 are presented in detail above. KR2018/0131158 does not teach the exosomes are CD63 and CD9 positive, are obtained by immortalizing cells derived from a ventricular zone of a fetal brain, or comprise annexin, isoform 2 of clusterin, isoform 2 of N-acetylmuramoy-L-alanine amidase and transcription intermediary factor 1-beta. However, the teachings of KR2015/0004822 cure this deficiency. 
KR2015/0004822 claim neural stem cell derived exosomes (claims 1 and 2). KR2015/0004822 teaches the exosomes are immune-stimulatory and can be used to reduce a negative immune response (p. 4).  KR2015/0004822 teaches the exosomes for treatment of diseases (p. 4). KR2015/0004822 teaches 
With respect to claim 3, KR2015/0004822 claims the neural stem cell derived exosomes express CD9 and CD63 (claim 10).  
With respect to claim 4, KR2015/0004822 teaches the neural stem cell derived exosomes are derived from fetal cortical tissue. Cortical tissue comprises a ventricular zone. 
With respect to claim 5, KR2015/0004822 teaches the neural stem cell derived exosomes express factors such as annexin (ANXA1, P04083), isoform 2 of clusterin (CLU, P10909), N-acetylmuramoy-L-alanine amidase (PGLYRP2, Q96PD5) and transcription intermediary factor 1-beta (TRIM28, Q13263) (p. 54-76). 
Conclusion
No claims are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA L MARTINEZ whose telephone number is (571)270-1470. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARA L MARTINEZ/Examiner, Art Unit 1654